DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4 and 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/02/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  “among the at least one gate electrode” in lines 3-4 of the second page of claim 1 should be “among the at least one second gate electrode”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites a line segment that exists on the contact face connecting a first point on the contact face and a closest second gate electrode. It is unclear how to properly interpret this limitation as Applicant’s invention does not have the second gate electrodes intersecting the plane on which the contact surface exists. Instead, the second gate electrodes are separated from that plane by a gate insulator. For the purpose of this examination, the requirement that the second gate electrode be on the line segment is interpreted as allowing the corresponding gate insulator to be on the line segment.
Claims 2, 3, 5, and 6 depend from claim 1 and are, therefore, also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (US 5,124,773).
Regarding claim 1, Nakagawa discloses a semiconductor device (Fig. 10) comprising:

an emitter electrode (38) provided on a side of the first plane of the semiconductor layer;
at least one collector electrode (48) provided on a side of the second plane of the semiconductor layer;
a first gate electrode (36’) provided on the side of the first plane of the semiconductor layer;
at least one second gate electrode (40) provided on the side of the second plane of the semiconductor layer;
a drift region (30’) of a first conductivity type (n-type) provided in the semiconductor layer;
a collector region (44) of a second conductivity-type (p-type) provided in the semiconductor layer, the collector region provided between a part of the drift region and the second plane, a part of the collector region opposed to the at least one second gate electrode, and a part of the collector region being in contact with the at least one collector electrode; and
a first conductivity type region (46) of the first conductivity type provided in the semiconductor layer, the first conductivity type region provided between a part of the collector region and the second plane. a part of the first conductivity-type region being opposed to the at least one second gate electrode, and a part of the first conductivity-type region being in contact with the at least one collector electrode, wherein
when a portion of contact between the at least one collector electrode and the collector region Is defined as a contact face,
(with regards to this next paragraph, claim 1 is interpreted as allowing a single contact face to contain multiple, distinct “line segments” as Applicant specifically claims the possibility of only one collector electrode while also requiring multiple, distinct line segments) a point that exists in a line segment on the contact face connecting a first point positioned on the contact face and a closest second gate electrode insulation layer among the at least one second gate electrodes and is most distinct from the at least one second gate electrode is defined as a second point, and a distinct between the second point and a second gate electrode closest to the second point among the at least one second gate electrode is defined as an effective gate distance,
the semiconductor device has a first effective gate distance and a second effective gate distance different from the first effective gate distance (see annotated copies of Fig. 10, below).


    PNG
    media_image1.png
    285
    589
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    285
    589
    media_image2.png
    Greyscale

	Regarding claim 2, Nakagawa further discloses that the semiconductor device has a plurality of contact faces (see Fig. 10).
	Regarding claim 3, Nakagawa further discloses a buffer region (42 in Fig. 10) of the first conductivity-type provided between the drift region and the second plane, a first conductivity-type impurity concentration of the buffer region being higher than a first conductivity-type impurity concentration of the drift region (see Fig. 10).
	Claim 6 does not add any further structural elements not required in claim 1, rejected above. With regards to the various voltages applied as certain times, these limitations refer to how the device is intended to be used and is treated as non-limiting since it has been held that, in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Nakagawa, therefore, anticipates all of the limiting requirements of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa as applied to claim 1, above, and further in view of Harame et al. (US 2016/0064484 A1).
Regarding claim 5, Nakagawa discloses that the at least one collector electrode is a plurality of collector electrodes (see Fig. 10) and that the at least one second gate electrode is a plurality of second gate electrodes (see Fig. 10), and the plurality of collector electrodes and the plurality of second gate electrodes are alternately disposed on a cross section perpendicular to the second plane (see Fig. 10). Nakagawa does not disclose that two of the plurality of collector electrodes have different widths in the cross section.
However, it is known in the art to form semiconductor devices with multiple transistors on and in the same semiconductor layer with different collector electrode widths (76 in Fig. 9 of Harame). There is a benefit to forming multiple transistors in a semiconductor with different collector region and collector electrode widths in that the semiconductor device can have transistors of different breakdown voltages on a single chip so that components which use different breakdown voltages can be integrated together. It would have been obvious to one having ordinary skill in the art at the time of the invention to use multiple transistors with different collector electrode widths in the semiconductor device of Nakagawa for this benefit.
Conclusion
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893